The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 07/08/2020.
4.	Claims 1-5, 9, 11-13, and 18-24 are currently pending.
5.	Claims 4-5 have been withdrawn.
6.	Claims 1-2 and 18 have been amended.
7.	Claims 6-8, 10, and 14-17 have been cancelled.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2020 has been entered.

Specification/Drawings
9.	The amendment filed 07/08/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “control unit, 100” [fig 1 & 0048].
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-3, 8-9, 11-13, and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1:
	Claim 1 sets forth “a control unit configured to control the voltage applying unit”. Absolutely nothing in the Specification at the time the application was filed indicates that the apparatus includes a control unit. Furthermore, such is NOT inherent in these devices. Examiner knows of several references (and has industry experience) which support the fact that power supplies may be controlled by an operator without the use of a control unit.
Regarding claim 2:
	Claim 2 sets forth “a control unit configured to control the voltage applying unit”. Absolutely nothing in the Specification at the time the application was filed indicates that the apparatus includes a control unit. Furthermore, such is NOT inherent in these devices. Examiner knows of several references (and has industry experience) which support the fact that power supplies may be controlled by an operator without the use of a control unit.
Regarding claims 3, 9, 12, and 22-23:
	Claims 3, 9, 12, and 22-23 are rejected at least based on their dependency from claim 1.
Regarding claims 11, 13, and 24:
	Claims 11, 13, and 24 are rejected at least based on their dependency from claim 2.
Regarding claim 18:
	Claim 18 sets forth “a control unit configured to control the voltage applying unit”. Absolutely nothing in the Specification at the time the application was filed indicates that 
Regarding claim 19:
	Claim 19 is rejected at least based on their dependency from claim 18.
Regarding claims 20-21:
	Claims 20-21 set forth “the dielectric plates are in alignment with only outer peripheral portions of each of the substrate accommodation holes”. Absolutely nothing in the Specification at the time the application was filed indicates that the dielectric plates are in alignment with only outer peripheral portions of each of the substrate accommodation holes. In fact, the dielectric plates are in alignment with many other structures such as the chamber walls, the first electrode, the second electrode, etc. (see instant figure 1).

Claim Rejections - 35 USC § 103
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-3, 9, 11-13, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa (US 2009/0126634) in view of Kang et al (US 2010/0282709), Shiraiwa (US 2013/0048217), Zajac (US 4,342,901), and Buechel et al (US 2005/0241583).
Regarding claim 1:
Yamazawa teaches an etching apparatus (plasma processing apparatus) [fig 3 & 0057], the apparatus comprising: a chamber (chamber, 10) capable of being evacuated [fig 1 & 0059]; a first electrode (36/64) arranged in the chamber (10) and having a plate portion (36) and a columnar portion (64) extending upwardly from a central portion of the plate portion (36), the columnar portion (64) being supported by a ceiling of the chamber (top surface of the chamber 10) via an insulator (insulator, 65) [fig 3 & 0058-0059]; a second electrode (lower electrode, 12) arranged in the chamber (10) so as to face a lower surface of the first electrode (36/64) [fig 3 & 0058-0059]; a voltage applying unit (high frequency power supply, 60) [fig 3 & 0058]; a control unit (control unit) configured to control the voltage applying unit (60) to generate a plasma (plasma) [fig 3 
Yamazawa does not specifically teach a tray support portion supported by the first electrode and configured to support a tray such that the substrate is located between the first electrode and the second electrode, the first surface of the substrate is arranged to face an upper surface of the second electrode, and second surface of the substrate which is opposite to the first surface, face the lower surface of the first electrode; generating a plasma adjacent the first surface of the substrate for etching the first surface of the substrate, and wherein the first electrode is larger than the tray.
Kang teaches a tray support portion (supporting bar, 102b) supported by the first electrode (second electrode, 105) and configured to support a tray (substrate supporting unit, 102a) such that the substrate (103) is located between the first electrode (105) and the second electrode (104), the first surface of the substrate (bottom surface of 103) is arranged to face an upper surface of the second electrode (upper surface of 104), and second surface of the substrate (top surface of 103) which is opposite to the first surface (bottom surface of 103), face the lower surface of the first electrode (lower surface of 105) [fig 1 & 0046-0048]; generating a plasma (plasma) adjacent the first surface of the substrate for etching (uniformly etched) the first surface of the substrate (surface of an anode electrode on the substrate 103) [fig 1 & 0067], and wherein the first electrode (105) is larger than (see fig 1) the tray (102a) [fig 1].
Yamazawa and Kang are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first electrode and control unit of Yamazawa with the tray/ 
Yamazawa modified by Kang does not teach a tray having a plurality of substrate accommodation holes which respectively support outer edge portions of a plurality of substrates.
Shiraiwa teaches a tray (integral-type tray, 50) having a plurality of substrate accommodation holes (opening portions, 50a) which respectively support outer edge portions of a plurality of substrates (substrates, 2) [fig 5 & 0042-0043].
Modified Yamazawa and Shiraiwa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the support portion of modified Yamazawa to be configured to support the tray of Shiraiwa to increase throughput since batch processing can be performed [Shiraiwa - 0059].
Yamazawa modified by Kang and Shiraiwa does not specifically teach plates are arranged between the first electrode and the second surfaces of the plurality of substrates such that the plates are attached to a portion of the lower surface of the first electrode so that each of the plates faces at least a part of the outer edge portion of the second surface of each of the plurality of substrates via a part of an evacuated space in the chamber.
Zajac teaches plates (projection, 36) are arranged between the first electrode (electrode, 18) and the second surfaces of the plurality of substrates (top of 22) such that the plates (36) are attached to a portion of the lower surface of the first electrode (bottom surface of 18) so that each of the plates (36) faces at least a part of the outer 
Modified Yamazawa and Zajac are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the lower surface of the first electrode of modified Yamazawa with plates, as in Zajac, to achieve etching uniformity across the diameter of each wafer [Zajac - col 2-3, lines 63-2].
Yamazawa modified by Kang, Shiraiwa, and Zajac does not specifically disclose the plates are dielectric plates.
Buechel teaches the plates are dielectric plates (dielectric plate configuration, 27) [fig 15 & 0112].
Modified Yamazawa and Buechel are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plates of modified Yamazawa to be dielectric plates, as in Buechel, to adjust the distribution of the electric field over the substrate to achieve homogeneous processing [Buechel - 0004].
The claim limitations “for etching a first surface of each of a plurality of substrates by plasma” and “configured to apply a voltage to the first electrode while the tray support portion supports the tray which holds the plurality of substrates” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 2:
Yamazawa teaches an etching apparatus (plasma processing apparatus) [fig 3 & 0057], the apparatus comprising: a chamber (chamber, 10) capable of being evacuated [fig 1 & 0059]; a first electrode (36/64) arranged in the chamber (10) and having a plate portion (36) and a columnar portion (64) extending upwardly from a central portion of the plate portion (36), the columnar portion (64) being supported by a ceiling of the chamber (top surface of the chamber 10) via an insulator (insulator, 65) [fig 3 & 0058-0059]; a second electrode (lower electrode, 12) arranged in the chamber (10) so as to face a lower surface of the first electrode (36/64) [fig 3 & 0058-0059]; a voltage applying unit (high frequency power supply, 60) [fig 3 & 0058]; a control unit (control unit) configured to control the voltage applying unit (60) to generate a plasma (plasma) [fig 3 & 0043-0044, 0057]; wherein the first electrode (36/64) is larger than (see fig 3) the second electrode (12) [fig 3 & 0058-0059].
Yamazawa does not specifically teach a tray support portion supported by the first electrode and configured to support a tray such that the substrate is located between the first electrode and the second electrode, the first surface of the substrate is arranged to face an upper surface of the second electrode, and second surface of the substrate which is opposite to the first surface, face the lower surface of the first 
Kang teaches a tray support portion (supporting bar, 102b) supported by the first electrode (second electrode, 105) and configured to support a tray (substrate supporting unit, 102a) such that the substrate (103) is located between the first electrode (105) and the second electrode (104), the first surface of the substrate (bottom surface of 103) is arranged to face an upper surface of the second electrode (upper surface of 104), and second surface of the substrate (top surface of 103) which is opposite to the first surface (bottom surface of 103), face the lower surface of the first electrode (lower surface of 105) [fig 1 & 0046-0048]; generating a plasma (plasma) adjacent the first surface of the substrate for etching (uniformly etched) the first surface of the substrate (surface of an anode electrode on the substrate 103) [fig 1 & 0067], and wherein the first electrode (105) is larger than (see fig 1) the tray (102a) [fig 1].
Yamazawa and Kang are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first electrode and control unit of Yamazawa with the tray/ 
Yamazawa modified by Kang does not teach a tray having a plurality of substrate accommodation holes which respectively support outer edge portions of a plurality of substrates.
Shiraiwa teaches a tray (integral-type tray, 50) having a plurality of substrate accommodation holes (opening portions, 50a) which respectively support outer edge portions of a plurality of substrates (substrates, 2) [fig 5 & 0042-0043].
Modified Yamazawa and Shiraiwa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the support portion of modified Yamazawa to be configured to support the tray of Shiraiwa to increase throughput since batch processing can be performed [Shiraiwa - 0059].
Yamazawa modified by Kang and Shiraiwa does not specifically teach plates are arranged between the first electrode and the second surfaces of the plurality of substrates such that the plates are placed along a peripheral edge portion of the lower surface of the first electrode so that each of the plates faces at a part of the outer edge portion of the second surface of each of the plurality of substrates via a part of an evacuated space in the chamber.
Zajac teaches plates (projection, 36) are arranged between the first electrode (electrode, 18) and the second surfaces of the plurality of substrates (top of 22) such that the plates (36) are placed along a peripheral edge portion of the lower surface of the first electrode (bottom surface of 18) so that each of the plates (36) faces a part of 
Modified Yamazawa and Zajac are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the lower surface of the first electrode of modified Yamazawa with plates, as in Zajac, to achieve etching uniformity across the diameter of each wafer [Zajac - col 2-3, lines 63-2].
Yamazawa modified by Kang, Shiraiwa, and Zajac does not specifically disclose the plates are dielectric plates.
Buechel teaches the plates are dielectric plates (dielectric plate configuration, 27) [fig 15 & 0112].
Modified Yamazawa and Buechel are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plates of modified Yamazawa to be dielectric plates, as in Buechel, to adjust the distribution of the electric field over the substrate to achieve homogeneous processing [Buechel - 0004].
The claim limitations “for etching a first surface of each of a plurality of substrates by plasma” and “configured to apply a voltage to the first electrode while the tray support portion supports the tray which holds the plurality of substrates” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 3:
The claim limitations “wherein the plurality of substrates are mounted at equal angular intervals around the center of the tray” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 9:
	Yamazawa modified by Kang and Shiraiwa does not teach the plates have a shape in which a portion of the plates, facing a central portion of the second surface of 
	Zajac teaches plates (projection, 36) have a shape in which a portion of the plates (central portion of 36), facing a central portion of the second surface of each of the plurality of substrates (central portion of 22) is thicker than a portion of the plates (peripheral portion of 36) facing the outer edge portion of the second surface of each of the plurality of substrates (peripheral portion of 22) [fig 1, 3 & col 2, lines 42-62 and col 3, lines 3-15].
Modified Yamazawa and Zajac are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the lower surface of the first electrode of modified Yamazawa with plates, as in Zajac, to achieve etching uniformity across the diameter of each wafer [Zajac - col 2-3, lines 63-2].
Yamazawa modified by Kang, Shiraiwa, and Zajac does not specifically disclose the plates are dielectric plates.
Buechel teaches plates are dielectric plates (dielectric plate configuration, 27) [fig 15 & 0112].
Modified Yamazawa and Buechel are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plates of modified Yamazawa to be dielectric plates, as 
Regarding claims 11 and 22:
Yamazawa modified by Kang and Shiraiwa teaches the plurality of substrates (2) are mounted at equal angular intervals around the center of the tray (see fig 4), wherein the tray includes a center (see fig 4) [Shiraiwa – fig 4 & 0042]. 
Yamazawa modified by Kang and Shiraiwa does not specifically disclose the plates form a profile that has N-fold rotation symmetry with respect to the center of the tray, and N is defined by the number of the plurality of substrates.
Zajac teaches the plates (projection, 36) form a profile that has N-fold rotation symmetry with respect to the center of the tray (see fig 1-2), and N is defined by the number of the plurality of substrates (projection 36 overlies top surface of each wafer 22) [fig 1, 3 & col 2, lines 42-62 and col 3, lines 3-15].
Modified Yamazawa and Zajac are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the lower surface of the first electrode of modified 
Yamazawa modified by Kang, Shiraiwa, and Zajac does not specifically disclose the plates are dielectric plates.
Buechel teaches plates are dielectric plates (dielectric plate configuration, 27) [fig 15 & 0112].
Modified Yamazawa and Buechel are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plates of modified Yamazawa to be dielectric plates, as in Buechel, to adjust the distribution of the electric field over the substrate to achieve homogeneous processing [Buechel - 0004].
Regarding claims 12-13:
The claim limitations “wherein the first portion is in more of a peripheral portion of the tray than the second portion” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 18:
Yamazawa teaches an etching apparatus (plasma processing apparatus) [fig 3 & 0057], the apparatus comprising: a chamber (chamber, 10) capable of being evacuated 
Yamazawa does not specifically teach a tray support portion supported by the first electrode and configured to support a tray such that the substrate is located between the first electrode and the second electrode, the first surface of the substrate is arranged to face an upper surface of the second electrode, and second surface of the substrate which is opposite to the first surface, face the lower surface of the first electrode; generating a plasma adjacent the first surface of the substrate for etching the first surface of the substrate, and wherein the first electrode is larger than the tray.
Kang teaches a tray support portion (supporting bar, 102b) supported by the first electrode (second electrode, 105) and configured to support a tray (substrate supporting unit, 102a) such that the substrate (103) is located between the first electrode (105) and the second electrode (104), the first surface of the substrate (bottom surface of 103) is arranged to face an upper surface of the second electrode (upper surface of 104), and second surface of the substrate (top surface of 103) which is opposite to the first 
Yamazawa and Kang are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first electrode and control unit of Yamazawa with the tray/ support portion and process of Kang to achieve uniform etching in the surface of the substrate by maintaining plasma uniformity in the chamber constant [Kang -0072].
Yamazawa modified by Kang does not teach a tray having a plurality of substrate accommodation holes which respectively support outer edge portions of a plurality of substrates at equal angular intervals around the center of the tray.
Shiraiwa teaches a tray (integral-type tray, 50) having a plurality of substrate accommodation holes (opening portions, 50a) which respectively support outer edge portions of a plurality of substrates (substrates, 2) at equal angular intervals around the center of the tray (see fig 4) [fig 5 & 0042-0043].
Modified Yamazawa and Shiraiwa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the support portion of modified Yamazawa to be 
Yamazawa modified by Kang and Shiraiwa does not specifically teach plates are attached to the lower surface of the first electrode such that each of the plates faces a part of the outer edge portion of the second surface of each of the plurality of substrates, and wherein the number of the plurality of substrates is N, and the plates form a profile that is N-fold rotation symmetry with respect to a center of the tray.
Zajac teaches plates (projection, 36) are attached to the lower surface of the first electrode (bottom surface of 18) such that each of the plates (36) faces a part of the outer edge portion of the second surface of each of the plurality of substrates (top surface of each wafer 22) [fig 1, 3 & col 2, lines 42-62 and col 3, lines 3-15], and wherein the number of the plurality of substrates (22) is N, and the plates form a profile that is N-fold rotation symmetry (projection 36 overlies top surface of each wafer 22) with respect to a center of the tray (see fig 1-2) [fig 1, 3 & col 2, lines 42-62 and col 3, lines 3-15].
Modified Yamazawa and Zajac are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the lower surface of the first electrode of modified 
Yamazawa modified by Kang, Shiraiwa, and Zajac does not specifically disclose the plates are dielectric plates.
Buechel teaches the plates are dielectric plates (dielectric plate configuration, 27) [fig 15 & 0112].
Modified Yamazawa and Buechel are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plates of modified Yamazawa to be dielectric plates, as in Buechel, to adjust the distribution of the electric field over the substrate to achieve homogeneous processing [Buechel - 0004].
The claim limitations “for etching a first surface of each of a plurality of substrates by plasma”, “for etching”, and “configured to apply a voltage to the first electrode while the tray support portion supports the tray which holds the plurality of substrates” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 19:
	Yamazawa modified by Kang, Shiraiwa, and Zajac teaches the plates (projection, 36) include a plurality of portions whose number is N, and each of the plurality of 
Yamazawa modified by Kang, Shiraiwa, and Zajac does not specifically disclose the plates are dielectric plates including a plurality of dielectric portions.
Buechel teaches plates are dielectric plates (dielectric plate configuration, 27) including a plurality of dielectric portions (portions of 27) [fig 15 & 0112].
Modified Yamazawa and Buechel are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plates of modified Yamazawa to be dielectric plates, as in Buechel, to adjust the distribution of the electric field over the substrate to achieve homogeneous processing [Buechel - 0004].
Regarding claims 20-21:
	Yamazawa modified by Kang, Shiraiwa, and Zajac teaches the plurality of substrates accommodation holes (opening portions, 50a) are mounted at equal angular intervals around the center of the tray (see fig 4) [Shiraiwa - fig 4-5 & 0042-0043] and the plates (projection, 36) are arranged such that the plates are in alignment with only outer peripheral portions of each of the substrate accommodation holes (projection 36 
Yamazawa modified by Kang, Shiraiwa, and Zajac does not specifically disclose the plates are dielectric plates including a plurality of dielectric portions.
Buechel teaches plates are dielectric plates (dielectric plate configuration, 27) [fig 15 & 0112].
Modified Yamazawa and Buechel are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plates of modified Yamazawa to be dielectric plates, as in Buechel, to adjust the distribution of the electric field over the substrate to achieve homogeneous processing [Buechel - 0004].
Regarding claims 23-24:
	Yamazawa modified by Kang and Shiraiwa teaches the tray support portion (54) is configured to support the tray of substrates (50) at an outer peripheral portion of the tray (see fig 5) [Shiraiwa – 0042-0044]. 

Response to Arguments
15.	Applicant’s arguments, see Remarks, filed 07/08/2020, with respect to the rejection of claim(s) 1-3, 8-9, 11-13, 18-19, and 22-24 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim(s) 1-3, 8-9, 11-13, 18-19, and 22-24 under 35 USC 112(a) has been withdrawn in view of the amendments to claims 1, 2, and 18. 

16.	Applicant’s arguments, see Remarks, filed 07/08/2020, with respect to the rejection of claim(s) 20-21 under 35 USC 112(a) have been fully considered but they are not persuasive.  
	It is noted that applicant failed to address this rejection (previously set forth) in both the claims and the remarks. As such, the rejection is maintained.
17.	Applicant’s arguments, see Remarks, filed 07/08/2020, with respect to the rejection of claim(s) 1-3, 8-9, 11-13, and 18-24 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 1-3, 8-9, 11-13, and 18-24 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 1, 2, and 18. 
18.	Applicant’s arguments, see Remarks, filed 07/08/2020, with respect to the rejection of claim(s) 1-3, 8-9, 11-13, and 18-24 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues that the upper electrode 80 of Shiraiwa can support neither the tray nor the wafer. The tray of Shiraiwa is supported from below. Therefore, neither the proposed modification nor the alleged motivation is understood.
In response, it is noted that the modification is relatively straight forward. Kang teaches a tray (102a) configured to hold a single substrate. Shiraiwa teaches a tray (50) configured to hold multiple substrates. One would be motivated to replace the tray of Kang with the tray of Shiraiwa to increase throughput since batch processing can be 
Applicant’s arguments regarding replacing the upper electrode of Kang with the upper electrode of Shiraiwa are moot. Such a rejection was not set forth.
Applicant argues that the upper surfaces of the wafer are to be etched in Shiraiwa. As such, the tray does not support the first surfaces of the substrate, wherein the first surfaces are the surfaces to be etched. Furthermore, none of the references, including Zajac teach an arrangement wherein the dielectric plates face a second surface of the substrate, wherein the first surface of the substrates are etched (Zajac teaches dielectric plates face a surface that is etched).
In response, it is noted that the surface to be etched is merely an intended use of the apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It is also noted that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In response to applicant's argument that the relationship between the dielectric plates and the surfaces to be etched is significant, the fact that applicant has recognized Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The remainder of applicant’s arguments have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The teachings of Yamazawa (US 2009/0126634) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hinkel et al (US 4,461,237) teaches a dielectric plate faces at least a part of an outer edge portion of the second surface of each of the plurality of substrates via an evacuated space in the chamber [fig 1A-1B]. Serebryanov et al (US 2013/0193132) teaches a tray support portion configured to support a tray [fig 6].
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718